34 So. 3d 250 (2010)
Henry WEISS, Appellant,
v.
Portia WEISS, Appellee.
No. 2D09-2094.
District Court of Appeal of Florida, Second District.
May 14, 2010.
Terryn H. Bennett of Terryn H. Bennett, P.A., Tampa, for Appellant.
Allison M. Perry of Law Office of Allison M. Perry, P.A., Tampa, for Appellee.
ALTENBERND, Judge.
Henry Weiss appeals a final judgment of injunction for protection against domestic violence that his former wife, Portia Weiss, obtained for their minor daughter. The order was entered on two unusual theoriesthat Mr. Weiss was using bad Yiddish words around a child who did not completely understand the words and that he was stalking his daughter during timesharing. While the petition was pending and shortly before the final hearing on the petition, the couple obtained a final judgment of dissolution based on a marital settlement agreement. The final judgment of injunction for protection against domestic violence contained provisions altering the visitation rights under the final judgment of dissolution for a period that expired on April 28, 2010.
Mr. Weiss challenges the order on several grounds. His former wife concedes error. We accept the former wife's concession of error and decline to address the merits of the issues on appeal. On remand, the trial court shall vacate the final judgment of injunction against domestic violence.
Reversed and remanded.
SILBERMAN and VILLANTI, JJ., Concur.